Citation Nr: 0334623	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for hemorrhoids.  

2.	Entitlement to service connection for a disability 
manifested by heartburn.  

3.	Entitlement to service connection for sleep apnea.  

4.	Entitlement to service connection for a chronic depressive 
disorder.  

5.	Entitlement to service connection for a left knee 
disorder.  

6.	Entitlement to service connection for headaches.  

7.	Entitlement to a temporary total disability rating based 
on convalescence from surgery performed in May 2001.  

8.	Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling.  

9.	Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 30 percent disabling.  

10.	 Entitlement to an increased 
rating for pes planus, currently evaluated as 10 percent 
disabling.  

11.	 Entitlement to a total rating 
by reason of individual unemployability due to service 
connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for a left knee disorder, 
headaches, and entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities will be addressed in the remand portion of this 
decision.  



FINDINGS OF FACT

1.	A hemorrhoid is not currently demonstrated.  

2.	A chronic disability manifested by heartburn is not 
currently demonstrated.  

3.	A chronic depressive disorder is not currently 
demonstrated.  

4.	Sleep apnea was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

5.	The veteran underwent surgery in May 2001 for a non-
service-connected ganglion cyst of the left foot.  

6.	The veteran's right knee disorder is productive of severe 
impairment.  

7.	Sinusitis is currently manifested by complaints of pain 
and tenderness without frequent surgeries, crusting or 
purulent discharge.  

8.	The veteran bilateral pes planus is manifested by 
complaints of pain with occasional swelling without marked 
deformity or characteristic callosities.  


CONCLUSIONS OF LAW

1.	Hemorrhoids were not incurred in or aggravated by service. 
38 U.S.C.A. §  1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.	A disability manifested by heartburn was not incurred in 
or aggravated by service. 38 U.S.C.A. § 1131  (West 2002); 
38 C.F.R. § 3.303 (2003).

3.	A chronic depressive disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131  (West 2002); 
38 C.F.R. § 3.303 (2003).

4.	Sleep apnea was not incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

5.	The criteria for entitlement to a temporary total 
convalescence rating under the provisions of 38 C.F.R. §4.30 
based on treatment at a VA Medical Center in May 2001 have 
not been met.  38 C.F.R. § 4.30 (2003).

6.	The criteria for a rating in excess of 30 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6613 (2003).  

7.	The criteria for a rating in excess of 30 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

8.	The criteria for a rating in excess of 10 percent for pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In addition, the veteran was furnished a letter in May 
2001 that provided notification of the information and 
medical evidence necessary to substantiate this claim and 
what evidence the VA would obtain.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  In April 2001, 
the veteran indicated that there were no more records for 
review, but in his substantive appeal, received in May 2002, 
he indicated that there were additional records available 
from the VA medical center (VAMC) in Little Rock, Arkansas.  
These records were obtained.  The veteran has been afforded 
VA examinations during the course of the appeal and had the 
opportunity for a hearing on appeal.  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
regard the veteran was informed of the VCAA in May 2001, more 
than two years ago.  Additionally, the evidence he identified 
has been obtained.

Accordingly the Board finds that the requirements of the VCAA 
have been met and adjudication of this appeal poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

On examination for entry upon active duty, no pertinent 
abnormality was demonstrated.  Service medical records show 
that the veteran was treated on several occasions for 
gastrointestinal complaints, variously diagnosed.  In August 
and October 1980 gastroenteritis and viral syndrome were 
diagnosed respectively.  Also in October 1980, he was noted 
to have bloody stools.  A 1 cm rectal lesion was noted.  In 
July 1982, the veteran was treated for symptoms of heartburn 
and in March 1983 and June 1985 for gastroenteritis.  In 
October 1985 gastroesophageal reflux was diagnosed.  In 
January 1986 gastroenteritis was diagnosed and in November 
1986 the impression was rule out gastroenteritis.  During 
service he was also treated intermittently for his right knee 
disorder and sinusitis.  The service medical records contain 
no reference to depression or sleep apnea.  The veteran's 
separation examination is not of record.  

An examination was conducted by VA in November 1987.  At that 
time, the digestive system was noted to be normal.  There 
were no complaints related to sleep apnea or depression.  The 
diagnoses included residuals of a right knee injury, 
bilateral pes planus, and chronic recurrent sinusitis.  

In December 1987 the RO granted service connection for 
sinusitis and assigned a 10 percent rating which has remained 
in effect since that time.

A VA examination, which was conducted in December 1992, 
revealed a diagnosis of status post right knee injury with 
patellar tendonitis.  In April 1992 the RO granted service 
connection for status post right knee injury with patellar 
tendonitis and assigned a 10 percent rating.


In July 1996 the veteran was hospitalized at a VA facility 
for arthroscopic surgery on his right knee.  In July 1997 the 
RO assigned a 30 percent rating for postoperative status, 
patellofemoral syndrome, right knee, which has remained in 
effect since that time.

VA medical records, dated from 1989 to 2000, including 
reports of outpatient and inpatient treatment and VA 
compensation examinations show that the veteran received 
intermittent treatment for various disorders, to include his 
service connected right knee disorder and sinusitis.  While 
hospitalized in July 1991 for substance abuse he gave a 
history of heartburn and again in January 1995. A December 
1995 report includes an impression of gastroesophageal reflux 
disease (GERD).  A report of hospitalization at a VA facility 
from October 1997 to April 1998 shows hospitalization for 
substance abuse.  During this hospitalization his complaints 
included anger and depression.  The discharge diagnoses 
included GERD and sleep apnea.  

VA outpatient treatment records show that the veteran 
underwent a surgical procedure to trim his turbinates in 
December 1998.  VA outpatient medical records show treatment 
for a ganglion cyst of the left foot beginning in 1999.  In 
May 2001, a VA physician stated that the veteran would need 
to be off work until June 2001.  In a July 2001 VA 
examination report, it was noted that the veteran had 
developed a cyst on the left foot that was excised in May 
2001.  This occurred overlying the fourth metatarsal area.  
The veteran's medical records were reviewed and an opinion 
was rendered that the surgical procedure was for a ganglion 
cyst that was not related to the veteran's service connected 
pes planus.  

An examination was conducted by VA in June 2001.  At that 
time, it was noted that the veteran had had problems with his 
sinuses since 1984.  He had been treated with a variety of 
medicines.  He was bothered by constant sinus pressure and 
headaches.  He did not complain of nosebleeds.  He had year-
round problems, but it was worse during the high pollen 
season.  He had a surgical procedure three years earlier 
where his turbinates were trimmed.  Examination showed that 
the nasal septum was intact and in the midline.  The 
turbinates appeared normal.  He had a nasal quality to his 
voice.  There was some tenderness over the frontal sinuses 
bilaterally.  X-rays of the paranasal sinuses were normal.  
The impression was chronic sinusitis.  

An examination was conducted by VA in July 2001.  Relating to 
the veteran's right knee disorder, it was noted that he had 
several surgical procedures, the most recent being in October 
1996.  It was reported that in July 1999, an MRI was 
performed with the impression being patella chondromalacia 
with focal activity at the site of the previously performed 
in October 1996.  The veteran had pain in the right knee that 
he ranked at a level of 8 out of 10.  The pain developed 
after standing approximately 15 minutes.  If the knee is held 
in a straight position for a long period of time, it became 
exceedingly difficult for him to flex it.  Occasionally, he 
would have swelling, which required the use of ice.  He also 
had a tingling sensation about the knee joint.  He used a 
cane when he walked.  He thought that he could walk with his 
cane for approximately a mile, with occasional breaks.  When 
he sat, he must move his knee out of the position of flexion.  
Occasionally, he would have some popping when assuming the 
straight position.  The pain area was mostly below the level 
of the patella.  There was a tendency for the knee to buckle, 
which caused him to fall and for which he used the cane as 
well.  Regarding the feet, the veteran stated that he had 
pain on standing.  This developed into a throbbing pain.  At 
times, he limped.  He described a swelling in the feet.  He 
had been prescribed inserts that he used.  

The examination showed he was 5' 10" tall and weighed 303 
pounds.  He walked with a cane.  He stood in neutral 
alignment.  The frontal aspect of the right knee showed a 
vertical incision mainly placed below the level of the knee 
joint in the midline.  This was 8 inches in length and well-
healed.  At the joint line there was pain deep into the 
incision and slightly to each side of it.  The right knee 
showed a range of motion from 0 to 115-120 degrees.  The 
veteran had a large bulky structure in the legs.  The veteran 
was protective of the knee joint.  There was no laxity in the 
collateral or cruciate system and drawer sign was negative.  
Lachman's maneuver was negative.  There was no knee joint 
effusion or increased heat.  Torsional testing did not 
produce impingement signs.  

In the standing position, the veteran had a slight elevation 
of the longitudinal arch.  The center part of the arch lacked 
1/4 inch contacting the floor.  The veteran complained of pain 
in the metatarsal area and along the lateral border of the 
foot.  There was no sign of callosities.  The left talar neck 
showed a palpable prominence in the talus when compared with 
the opposite side.  The veteran had a very mobile foot.  
There was no loss of subtalar motion and ankle motion was 
complete.  X-ray studies of both feet showed pes planus 
deformities, with the bones and joints being otherwise 
unremarkable.  Studies of the right knee showed a bone graft 
in the proximal tibia with two screws present.  These changes 
represented the surgery that was performed in October 1996.  
The knee joint spaces were normal, with no joint effusion 
seen.  The impression was a negative postoperative right 
tibia.  The pertinent diagnoses were patellofemoral syndrome 
of the right knee, chondromalacia patella, degenerative 
arthritis, right knee, and bilateral pes planus by the 
record.

An examination was conducted by VA in September 2001.  At 
that time, the veteran was afforded a neurological evaluation 
to determine if his headache disorder may be related to his 
service connected sinusitis.  The diagnosis was chronic 
muscle tension-type headaches that, in the opinion of the 
examiner were not secondary to sinusitis.  

A VA psychiatric examination was conducted in September 2001.  
Following the evaluation the impression was that a depressive 
disorder was not found.

An examination was conducted by VA in March 2002 for 
evaluation for hemorrhoids and GERD.  At that time the 
veteran reported a history of hemorrhoidal trouble back in 
1982.  His symptoms consisted of pain and itching.  He 
currently denied bleeding and prolapse.  He used astringent 
pads and ointments for the itching. He reported heartburn 
beginning in 1980.The examination of the anal area showed no 
abnormality.  An upper gastrointestinal series showed no 
abnormality. The impression was that hemorrhoids and GERD 
were not found.  

He continued to be treated at a VA outpatient clinic for 
various disorders in 2001 and 2002.  He was seen in August 
2001 for complaints pertaining to both knees. An outpatient 
psychiatric evaluation was performed in January 2002.  At 
that time, it was noted that the veteran had a past medical 
history of a depressive disorder, alcohol dependence, cocaine 
dependence, and cannabis dependence.  No depressive disorder 
was identified.  The clinical psychiatric syndromes were 
alcohol, cocaine, nicotine, and cannabis dependence.  
Physical disorders included hemorrhoids.  

The veteran was admitted to a VA domicillary in February 
2002.  VA outpatient treatment records show that the veteran 
continues to have pain in the right knee.  An anoscopy 
performed in March 2002 showed no hemorrhoids, fistulae, 
fissures, or masses.  When seen in April 2002 he reported 
sinus drainage.  

Analysis

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131. 

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

Hemorrhoids, Heartburn, and Depression, 

The veteran is claiming service connection for hemorrhoids, 
and a disability manifested by heartburn.  Review of the 
record shows that while on active duty, the veteran was 
treated for a rectal lesion on one occasion and 
gastrointestinal disorders on several occasions.  However, 
the most recent VA examinations, to include an upper 
gastrointestinal series and an anoscopy failed to show 
evidence of either hemorrhoids or GERD, which is a disability 
manifested by heartburn.  Similarly, the veteran is seeking 
service connection for depression, including having developed 
secondary to the veteran's service connected disabilities.  
The most recent evaluations of record show no diagnosis of 
depression.  

As hemorrhoids, depression and a disability manifested by 
heartburn are not currently shown by the medical evidence, 
there is no basis for the granted of service connection.  
Accordingly, service connection is not warranted.  Finally, 
the Board finds that the evidence is not in equipoise as to 
warrant the application of the benefit of the doubt doctrine. 
38 C.F.R. § 3.102. 

Sleep Apnea

The veteran is also seeking service connection for sleep 
apnea.  This disorder was not manifested during service or 
until many years after the veteran's release from active 
duty.  There is no medical evidence relating the sleep apnea 
to service or to a service connected disability.  
Accordingly, service connection is denied.  The evidence is 
not in equipoise as to warrant the application of the benefit 
of the doubt doctrine. 38 C.F.R. § 3.102.

Temporary Total Rating

Pursuant to 38 C.F.R. § 4.30 (2003), a total disability 
rating is assignable under paragraph (a)(1), (2) or (3) of 38 
C.F.R. § 4.30, effective the date of hospital admission and 
continuing for a period of 1, 2 or 3 months from the first 
day of the month following such hospital discharge.  Pursuant 
to 38 C.F.R. § 4.30(a)(1), such convalescent rating will be 
assigned if the surgery necessitated at least one month of 
convalescence; pursuant to 38 C.F.R. § 4.30(a)(2), such 
convalescent rating will be assigned if treatment of a 
service-connected disability resulted in surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; 
pursuant to 38 C.F.R. § 4.30(a)(3), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in immobilization by cast, without 
surgery, of one major joint or more.

The veteran filed a claim for a temporary total rating based 
upon VAMC treatment that he received in May 2001.  The record 
shows that that surgery was performed to excise a ganglion 
cyst from the left foot.  Service connection is not currently 
demonstrated for a ganglion cyst of the left foot.  "[W]here 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or lack of entitlement under the law." 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, while 
the veteran may have required convalescence after the May 
2001 surgery, as no service connected disability was 
involved, the Board finds that the veteran's claim must be 
denied under the law.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Also, lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability or an 
event. However, symptoms must be viewed in conjunction with 
the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Right Knee

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  Deluca v. Brown, 8 Vet. App. 202 (1995). These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2003). 
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).

The RO has assigned a 30 percent rating for the right knee 
disability under Diagnostic code 5257.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is slight, a rating 
of 10 percent is warranted.  When the disability is moderate, 
a rating of 20 percent is provided.  When the disability is 
severe, a rating of 30 percent is provided.  The 30 percent 
rating is the highest rating warranted under this Diagnostic 
Code.

The right knee disability may also be rated under limitation 
of motion.  Limitation of flexion of either leg to 45 degrees 
warrants a 10 percent rating.  

Diagnostic Code 5260 provides that a zero percent, or 
noncompensable, rating is warranted when flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when flexion 
is limited to 45 degrees; a 20 percent rating is warranted 
when flexion is limited to 30 degrees; and a 30 percent 
rating is warranted when flexion is limited to 15 degrees.

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable evaluation is for 
application. When extension is limited to 10 degrees, a 10 
percent rating is warranted; when extension is limited to 15 
degrees, a 20 percent rating is warranted; and when extension 
is limited to 20 degrees, a 30 percent rating is warranted.  
When extension is limited to 30 degrees, a 40 percent rating 
is warranted.

Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71a, Plate II.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate. 
Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
stated that when a knee disorder was already rated under 
Diagnostic Code 5257, the appellant must also have limitation 
of motion under Diagnostic Codes 5260 and 5261 in order to 
obtain a separate rating for arthritis.  The General Counsel 
indicated that if the appellant did not at least meet the 
criteria for a zero percent rating under either of those 
codes, there was no additional disability for which a rating 
could be assigned. VAOPGCPREC 23-97; Cf.  Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero 
percent rating was consistent with requirement that service 
connection may be granted only in case of currently existing 
disability.) Moreover, in VAOGCPREC 9-98 (Aug. 14, 1998), the 
General Counsel held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under  38 C.F.R. § 4.59. Id. at 6.

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected. See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002). 

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran has not been furnished the revised rating 
criteria for scars and the RO has not adjudicated this issue 
in conjunction with the new criteria.  However, application 
of the amended rating criteria would not change the outcome 
in this case, since veteran's scar on the right knee in 
asymptomatic and measures 8 cm. Therefore, remanding this 
aspect of the claim would serve no useful purpose and would 
only delay adjudication of the appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board finds that adjudication of this issue 
is not prejudicial to the veteran.  see Bernard v. Brown, 4 
Vet. App. 384 (1993)

The veteran has been assigned a 30 percent rating under the 
provisions of diagnostic code 5257.  This is the maximum 
schedular evaluation under this set of regulations.  

The VA outpatient records shows that the veteran continues to 
be seen for right knee pain.  During the July 2001 VA 
examination the veteran reported pain and buckling of the 
right knee.  However, the evaluation showed no laxity in the 
collateral or cruciate system and a negative drawer sign and 
Lachman's maneuver.  Additionally, there was no knee joint 
effusion or increased heat.  Furthermore the range of motion 
was only slightly limited with normal extension and flexion 
to 115 degrees.  Based on the evidence the Board finds that a 
rating in excess of 30 percent is not warranted.  Also, in 
view of the range of motion findings, the Board is satisfied 
that the degree of functional impairment due to pain as set 
forth in the Deluca case is contemplated in the current 
rating for the right knee disorder.

Although the July 2001 VA examination report contains a 
diagnosis of degenerative arthritis of the right knee, this 
was not confirmed by the X-rays, which showed a negative 
postoperative right tibia.  Additionally, the 8 cm right knee 
scar was asymptomatic.  Thus separate ratings are not 
warranted.  

Finally, the Board finds that the evidence is not in 
equipoise as to warrant the application of the benefit of the 
doubt doctrine. 38 C.F.R. § 3.102.

Sinusitis

For chronic maxillary sinusitis, with one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, a 10 percent rating is warranted; with 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or, more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting, a 30 percent rating is 
warranted.  Following radical surgery with chronic 
osteomyelitis, or with near constant sinusitis characterized 
by headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 50 
percent rating is warranted.  38 C.F.R. §4.97; Code 6513.  

The veteran underwent shaving of the turbinates in 1998.  He 
has complaints of headaches.  However, in 2001, a VA 
evaluation determined that these were not related to his 
sinusitis.  During the June 2001 examination he reported 
sinus pain, the only abnormality demonstrated was tenderness 
over the frontal sinuses.  Additionally, x-rays of the 
paranasal sinuses were normal.  The veteran has not developed 
associated chronic osteomyelitis, or had repeated surgeries 
with purulent discharge or crusting.  Accordingly, the Board 
finds that the criteria for a rating of 50 percent have not 
been demonstrated.  The Board further finds that the evidence 
is not in equipoise as to warrant the application of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102.

Pes Planus

Flatfoot, acquired, is rated 0 percent if mild, with symptoms 
relieved by built-up shoe or arch support.  It is rated 10 
percent if moderate, with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo Achilles, pain 
on manipulation and use of the feet, bilateral or unilateral.  
It is rated 20 percent if unilaterally and 30 percent if 
bilaterally severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  It is rated 30 or 50 percent, 
respectively, for unilateral or bilateral pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Diagnostic Code 5276.38 C.F.R. § 4.71a, 
Code 5276.  

The veteran has been service connected for pes planus for 
many years.  The most recent VA examination showed that the 
veteran complained of pain and swelling.  However, the 
evaluation showed no sign of callosities.  The veteran's foot 
was described as mobile and he had full ankle motion.  The 
current evidence does not reveal findings that meet the 
criteria for a rating of 30 percent.  As such, an increased 
rating is not warranted.  The Board further finds that the 
evidence is not in equipoise as to warrant the application of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102.

ORDER

Service connection for hemorrhoids, a disability manifested 
by heartburn, depression, and sleep apnea is denied

A temporary total disability rating for treatment of a 
service-connected disability requiring convalescence is 
denied.

Increased ratings for a right knee disorder, sinusitis, and 
pes planus are denied.  


REMAND

The veteran is requesting service connection for a left knee 
disorder and for a disability manifested by headaches.  The 
record shows that during service the veteran was treated for 
complaints pertaining to the left knee disorder and 
headaches.  The veteran has claimed both of these disorders 
as being related to a service connected disability, his right 
knee disorder and sinusitis, respectively.  There are VA 
opinions of record that the headaches and the left knee 
disorder are not related to the veteran's sinusitis and right 
knee disorder, respectively.  There are no opinions as to any 
relationship between his current headaches and left knee 
disorder and the symptoms recorded during service.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request the VA facility 
in North Little Rock to furnish copies of 
any medical records pertaining to 
treatment covering the period from May 
2002 to the present.

3.  The RO should arrange for the veteran 
to undergo a VA examination by an 
orthopedist to determine the nature, 
severity, and etiology of the veteran's 
left knee disability.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination.  All tests deemed necessary 
should be performed.  Following the 
examination and a review of the claims 
folder the orthopedist should be 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran's left knee disorder, if 
diagnosed, is related to the symptoms 
noted during service?  If no, whether it 
is as likely as not that the veteran's 
left knee disorder, if diagnosed, was 
caused by the service connected pes 
planus or is aggravated by the veteran's 
service connected right knee disorder 
and/or pes planus?  A complete rational 
for opinion expressed should be included 
in the report.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
neurologist to determine the nature, 
severity, and etiology of the veteran's 
headaches.  The claims folder should be 
made available for review in connection 
with the examination.  All tests deemed 
necessary should be performed.  Following 
the examination and a review of the 
claims folder it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the veteran 
has a chronic headache disorder which is 
related to the inservice headaches?  The 
examiner's attention should be directed 
to the September 2001 VA examination.  A 
complete rational for opinion expressed 
should be included in the report.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  A decision concerning the 
claim for a total rating based on enemployability will be 
held in abeyance until the above stated actions have been 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

APPEALS NOTICE:  A copy of the Board of Veterans' Appeals (BVA) decision in 
your appeal accompanies this notice.  This is the final decision for all 
issues either allowed, denied, or dismissed by the BVA in the "Order" 
section of the decision.  A "remand" section may follow the "Order," but 
a remand is not a final decision.  The advice below only applies to issues 
that were allowed, denied, or dismissed in the "Order."
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVA's decision.  If you are not satisfied with the BVA's decision on any or 
all of the issues allowed, denied, or dismissed, you have four options:
(1)  Motion for Reconsideration:  You may file a "motion" asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  The Board places no time limit on filing a motion for 
reconsideration.
(2)  Motion to Revise the Board's Decision on the Basis of Clear and 
Unmistakable Error:  You may also file a motion asking that the Board 
revise its final decision if you believe the decision is based on "clear 
and unmistakable error" (CUE).  Care should be used in preparing such a 
motion because it must meet very specific requirements and the Board will 
not review a final decision on this basis more than once.  The Board 
encourages you to carefully review its Rules of Practice on CUE, 38 C.F.R. 
§§ 20.1400 - 20.1411 (1999), and seek help from a qualified representative 
before filing such a motion.  See "Representation before VA," below.  The 
Board places no time limit on filing a CUE review motion.
(3)  Appeal to the United States Court of Appeals for Veterans Claims:  You 
have the right to appeal this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") if this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988.  A Notice of Appeal must be filed with the Court within 120 days from 
the date of mailing of the notice of the BVA's decision.  The date of 
mailing is the date that appears on the face of the enclosed BVA decision.  
The Court's address is:  The United States Court of Appeals for Veterans 
Claims, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  You may 
obtain information about the form of the Notice of Appeal, the procedure by 
which you may file your Notice of Appeal with the Court, the filing fee, 
and other matters covered by the Court's rules directly from the Court.  
You must also mail a copy of the Notice of Appeal to the VA General Counsel 
(027), 810 Vermont Avenue, NW, Washington, DC 20420.  However, this does 
not take the place of the Notice of Appeal you must file with the Court.  
Filing a copy of your Notice of Appeal with the General Counsel, the Board, 
or any other VA office WILL NOT protect your right of appeal to the Court.
(4)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You may do one or any combination of the above four things, but filing a 
concurrent Notice of Appeal with the Court and a motion with the Board may 
delay your case because of jurisdictional conflicts.  If you file a Notice 
of Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that, if we receive your motion for reconsideration within 120 
days from the date we mailed you the BVA's decision, you will still be able 
to file a Notice of Appeal with the Court within a period of 120 days from 
the date that the Board mails you either notice that it has denied your 
motion or notice of its decision on reconsideration.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a "service organization"), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a Notice 
of Disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
NOV 
1999 
(RS) 
 4597





